Citation Nr: 0705748	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  02-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an effective date earlier than March 3, 
1998, for the award of a 60 percent rating for chronic lumbar 
disc disease with status post disc excision on right at L4-5.

2.  Entitlement to an effective date earlier than March 3, 
1998, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from December 1955 to November 
1959.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The case was remanded to the RO for additional 
development/clarification in October 2003.

For the reasons outlined below, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

After reviewing the record the Board finds that further 
action on the part of the RO is needed in this case.  In this 
regard, the Board finds that after liberally construing a 
statement submitted to VA by the veteran in November 2000 
(see VA Form 21-4138), that it was his apparent intent to 
express disagreement with the March 1, 1999, effective dates 
assigned in August 2000 for the 60 percent evaluation for his 
service-connected low back disorder and for the assignment of 
TDIU.  The Board parenthetically observes that the RO, in 
August 2002, changed the effective dates for both to March 3, 
1998.  A statement of the case (SOC) concerning these two 
appealed matters was not issued by the RO until April 2006, 
and a VA Form 1-646, submitted by the veteran's 
representative in June 2006, is construed by the Board as a 
timely substantive appeal.  

Following the Board's October 2003 remand, the veteran, in 
May 2004 (see VA Form 21-4138), clarified that he wished to 
claim clear and unmistakable error in a prior final RO 
denial; namely, the February 1995 rating decision which 
confirmed and continued a 40 percent rating for his service-
connected low back disorder.  (n.b.  The May 2004 statement 
must be read in light of the appellant's earlier November 
2000 statement.)  The He argued that certain private medical 
evidence, in the form of a statement from a private 
physician, Dr. H. Richard Hornberger, had not been afforded 
its "full weight" by the RO adjudicator.  

At this juncture, the veteran is reminded, as was noted as 
part of the October 2003 remand, that the law on clear and 
unmistakable error embodies the ancient and revered legal 
principle of res judicata, i.e., a final decision on the 
merits of a claim by an adjudicative body of competent 
jurisdiction is conclusive as to the rights of the parties, 
and constitutes a bar to a subsequent action on the same 
claim by the same parties.  See Russell v. Principi, 3 Vet. 
App. 310, 315 (1992).  That is, a party against whom a claim 
has been resolved should not be subject to another claim on 
the same factual basis, and it is not conducive to efficient 
docket management to relitigate the same issues between the 
same parties.  A clear-and-unmistakable-error claim is a 
collateral attack on, not an appeal from, a final VA 
decision.  Crippen v. Brown, 9 Vet. App. 412, 417-8 (1996).  
The principle of res judicata confers on final decisions a 
presumption of validity and, where such decisions were not 
appealed and are collaterally attacked, the presumption is 
very strong.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997).

Russell teaches that the determination of clear and 
unmistakable error must be based on the law that existed at 
the time of the challenged decision and on the evidence then 
of record.  Clear and unmistakable error means that the 
correct facts, as they were known at the time, were not 
considered by the adjudicator, or the law then in effect was 
incorrectly applied.  The error must be undebatable and of a 
sort which, had it not been made, the decision would have 
been manifestly different.  That is, if there is error, but 
it is not of such significance that it would have changed the 
outcome, it is only harmless error and not error that is 
clear and unmistakable.  The veteran is cautioned that a 
disagreement as to how the facts should have been weighed, 
however, is not clear and unmistakable error.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error of fact or law which, when 
called to the attention of later reviewers, compels the 
conclusion, with which reasonable minds could not disagree, 
that the result would have been manifestly different but for 
the error.  To raise a claim of clear and unmistakable error, 
the alleged error must be described with some degree of 
specificity and, unless it is clear from the nature of the 
error, persuasive reasons must be proffered that the outcome 
would have been manifestly different had the error not been 
made.  Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993).

While the RO, as part of an August 2002 SOC, addressed the 
matter of whether the February 1995 rating decision 
continuing a 40 percent rating for a back disorder was 
clearly and unmistakably erroneous it was premature to 
address that question in a SOC before a rating board had an 
opportunity to do so.  

The CUE claim raised by the veteran is inextricably 
intertwined with the instant earlier effective date claims.  
Accordingly, adjudication of the earlier effective date claim 
must be deferred pending RO adjudication of the CUE claim.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).

Accordingly, this case is remanded to the RO, via the AMC, 
for the following:

The RO must adjudicate in a rating 
decision whether the February 1995 rating 
decision which continued the 40 percent 
rating for the service-connected low back 
disorder was clearly and unmistakable 
erroneous.  Thereafter, the RO must 
provide the appellant appropriate notice 
of the decision made and, if appropriate, 
his appellate rights, to include what 
action he must take to perfect an appeal 
to any adverse rating which may conclude 
that the February 1995 rating decision 
was not clearly and unmistakably 
erroneous.

The case should then be returned to the Board, if in order, 
for further review.  The purposes of this remand are to 
assist the veteran with the development of his claims, and to 
ensure the record is complete.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board have remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


